     Case 1:20-cv-00900-NONE-EPG Document 31 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   PREMIER VALLEY BANK,                           Case No. 1:20-cv-00900-NONE-EPG

12                      Plaintiff,                  ORDER DENYING STIPULATED
                                                    PROTECTIVE ORDER WITHOUT PREJUDICE
13          v.
14                                                  (ECF No. 30)
     HOA NGUYEN, et al.,
15                      Defendants.
16

17          On March 8, 2021, the parties filed a Stipulated Protective Order. (ECF No. 30.) The

18   proposed protective order defines “CONFIDENTIAL—ATORNEYS’ EYES ONLY” information

19   as:

20          information (regardless of how it is generated, stored or maintained) or tangible
            things that qualify for protection and includes any information that, if disclosed,
21          would cause injury to PVB’s business or business relationships with others; that
            contain trade secrets or other confidential and non-public research, development or
22          commercial information; that contain non-public personal information; or that
            contain other information for which a good faith claim of the need for protection
23          from disclosure can be made under the Federal Rules of Civil Procedure or other
            applicable law.
24

25   (ECF No. 30 at 2-3.)

26          Having reviewed the proposed protective order, the Court finds that it does not comply

27   with Eastern District of California Local Rule 141.1(c), which requires that every proposed

28   protective order contain the following provisions: “(1) [a] description of the types of information
                                                      1
     Case 1:20-cv-00900-NONE-EPG Document 31 Filed 03/11/21 Page 2 of 2


 1   eligible for protection under the order, with the description provided in general terms sufficient to

 2   reveal the nature of the information (e.g., customer list, formula for soda, diary of a troubled

 3   child); (2) [a] showing of particularized need for protection as to each category of information

 4   proposed to be covered by the order; and (3) [a] showing as to why the need for protection should

 5   be addressed by a court order, as opposed to a private agreement between or among the parties.”

 6   (paragraph breaks omitted.)

 7          Accordingly, the parties Stipulated Protective Order (ECF No. 30) is DENIED without

 8   prejudice to refiling a stipulated protective order that complies with Local Rule 141.1(c).

 9
     IT IS SO ORDERED.
10

11      Dated:     March 11, 2021                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
